IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30866
                         Summary Calendar



CEBREN N. STOKES,

                                         Plaintiff-Appellant,

versus

NOLAN FONTENOT, Chaplain;
BURL CAIN, Warden, Louisiana
State Penitentiary; RICHARD L.
STALDER, Secretary of the
Louisiana Department of Public
Safety and Corrections,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 96-CV-7348-C
                       - - - - - - - - - -
                          July 11, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cebren N. Stokes, Louisiana prisoner # 113592, appeals from

the summary judgment in favor of the defendants, dismissing his

42 U.S.C. § 1983 complaint.   Stokes argues that the defendants

have denied him an opportunity to practice his religion by

refusing to allow followers of the Nation of Islam to practice,

teach, propagate, and congregate separately from the main Islamic


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30866
                                  -2-

group at the penitentiary.    Stokes also argues that followers of

the Nation of Islam have been treated less favorably than

Christians in violation of the Equal Protection Clause.

     Stokes has been afforded a reasonable opportunity to

exercise his religious freedom.    Turner v. Safley, 482 U.S. 78,

89-90 (1987); Cruz v. Beto, 405 U.S. 319, 322 (1972).     Stokes has

not demonstrated that similarly situated individuals have been

treated differently so as to violate the Equal Protection Clause.

Wheeler v. Miller, 168 F.3d 241, 252 (5th Cir. 1999).

Accordingly, the judgment of the district court is AFFIRMED.

     Stokes’s request for an appeal conference pursuant to Fed.

R. App. P. 33 is DENIED.

     AFFIRMED.   MOTION DENIED.